 



Exhibit 10.28
TABERNA CAPITAL MANAGEMENT, LLC
450 PARK AVENUE
FLOOR 11
NEW YORK, NEW YORK 10022
February 29, 2008
Jonathan W. Trutter
Chief Executive Officer
Deerfield Capital Management LLC
Deerfield Capital LLC
and Deerfield Capital Corp.
6250 North River Road
Rosemont, Illinois, 60018
Re:    Letter Agreement (“Letter Agreement”) regarding Deerfield Triarc Capital
Trust I
Dear Mr. Trutter:
Reference is hereby made to that certain Junior Subordinated Indenture (the
“Indenture”) between Deerfield Capital LLC (formerly Deerfield Triarc Capital
LLC, the “Company”), and The Bank of New York Trust Company, National
Association (as successor to JPMorgan Chase Bank, National Association) (the
“Trustee”), dated as of September 29, 2005, pursuant to which the Company issued
junior subordinated notes which evidence loans made to the Company
(collectively, the “Trust Preferred Securities”). Taberna Capital Management,
LLC (“Taberna”) serves as collateral manager for the entities that own all of
the Trust Preferred Securities and the Additional Trust Preferred Securities and
is authorized to enter into this Agreement on their behalf. Capitalized terms
used herein and not otherwise defined herein shall have the meanings ascribed to
such terms in the Indenture. Reference is further made to that certain Junior
Subordinated Indenture (“Indenture 2”) between the Company and the Trustee,
dated as of August 2, 2006, and that certain Junior Subordinated Indenture
(“Indenture 3”) between the Company and the Trustee, dated as of October 27,
2006, pursuant to which the Company issued junior subordinated notes which
evidence loans made to the Company (collectively, the “Additional Trust
Preferred Securities”).
Reference is also made to that certain Parent Guaranty Agreement given by
Deerfield Capital Corp. (formerly Deerfield Triarc Capital Corp., the “Parent”)
for the benefit of the Trustee wherein the Parent guarantees the payment
obligations of the Company to the Trustee under the Indenture and related
documents.
Pursuant to Section 10.6(d) of the Indenture, the Company covenanted that it
would:

    Not permit the Consolidated Net Worth of the Company and its Subsidiaries to
be less than $200,000,000 (the “Minimum Net Worth Covenant”).

As of the date hereof, the Consolidated Net Worth of the Company and its
Subsidiaries may be less than $200,000,000 and the Company is seeking the waiver
provided herein.
Pursuant to Section 10.7 of the Indenture, Taberna, on behalf of all holders of
the Trust Preferred Securities, hereby waives (i) any prior noncompliance with
the Minimum Net Worth Covenant and any such noncompliance shall be deemed to
have been cured for every purpose under the Indenture and (ii)

 



--------------------------------------------------------------------------------



 



any future noncompliance with the Minimum Net Worth Covenant through the earlier
to occur of (a) March 31, 2009 (the “March 2009 Waiver Period”) or (b) the date
the Company and the Trustee enter in Supplemental Indentures in accordance with
paragraph 7 below; provided, however, that a failure to satisfy the thirty
(30) day deadline in paragraph 7 below shall not have any effect on the waiver
granted pursuant to this clause (ii) and the March 2009 Waiver Period shall
remain in effect. In consideration for the waiver and the modification of the
Minimum Net Worth Covenant, the Company agrees to the following terms and
conditions effective upon execution of this Letter Agreement:
1) The Parent, the Company and its Subsidiaries shall maintain a consolidated
net worth (on a GAAP basis) of not less than $175,000,000, and provided, for the
avoidance of doubt, that “consolidated net worth” as used in such calculation
shall include the Series A Cumulative Convertible Preferred Stock, which is
subordinated to the Trust Preferred Securities and/or any other preferred stock
subsequently issued which is also subordinated to the Trust Preferred Stock.
2) The Company shall not, directly or indirectly, without the prior written
consent of Taberna, (a) sell, transfer or issue, in one or more transactions,
any direct or indirect beneficial ownership interests in Deerfield Capital
Management LLC (the “Management Company”) which results in (i) any person,
whether directly or indirectly, other than the Company owning any equity
interests in or rights to distributions from the Management Company or (ii) any
person other than the Company having the responsibility for managing and
administering the day-to-day business and affairs of the Management Company or
(b) sell, transfer, pledge or assign any material asset of the Management
Company; provided that the existing liens under the documents relating to the
Seller Notes do not constitute a breach of this paragraph 2.
A foreclosure by the holders of the Seller Notes (as defined below) and the
exercise of their rights thereunder shall be an event of default under the
Indenture, Indenture 2 and Indenture 3.
3) The Management Company shall not incur indebtedness in excess of $85,000,000,
without the prior written consent of Taberna (“Maximum Indebtedness”); provided,
however, that non-recourse debt incurred in connection with the Management
Company’s investment in new products managed by the Management Company and
secured by such investment and/or the fees received for managing such new
product shall not be counted as part of Maximum Indebtedness for purposes of
this calculation;
4) The Company shall conduct 100% of all asset management activities through the
Management Company and shall permit no affiliates or subsidiaries (existing or
newly formed entities) to conduct such activities, unless otherwise required by
law or regulation and only if such asset management activities are conducted by
a subsidiary or subsidiaries of Deerfield & Company LLC, which subsidiaries
shall be deemed subject to all provisions herein relating to or applicable to
the Management Company;
5) The Management Company and the Company shall not enter into or permit any
affiliate to enter into any amendment of (i) those certain Series A Senior
Secured Notes issued by DFR Merger Company, LLC and Deerfield & Company due 2012
and (ii) those certain Series B Senior Secured Notes issued by DFR Merger
Company, LLC and Deerfield & Company LLC due 2012 without the prior written
consent of Taberna, (collectively, the “Seller Notes”); provided that the
Management Company and or the Company may amend the Seller Notes without first
obtaining Taberna’s prior written consent if (a) such amendment does not
increase the interest rate or shorten the maturity of the Seller Notes or
(b) the terms of such amendment, taken as a whole, do not result in a material
adverse change to the Management Company, the Company or their respective
businesses or the Trust Preferred Securities or their holders;

 



--------------------------------------------------------------------------------



 



6) The Company may permit the issuer of the Seller Notes to make payments in
kind, in lieu of interest, provided that any payments in kind made will count
toward (and will not exceed) the Maximum Indebtedness described in clause 3
above;
7) The Company agrees to enter into supplemental indentures (the “Supplemental
Indentures”) amending the Indenture, Indenture 2 and Indenture 3 to
(a) incorporate the requirements of paragraphs (1) through (6) above into the
Indenture, (b) incorporate the requirements of paragraphs (2) through (6) above
into Indenture 2 and Indenture 3 and (c) provide that (x) an Event of Default
under the Indenture will be an Event of Default under Indenture 2 and Indenture
3 (without regard to any notice or cure provisions applicable thereto) and
(y) in the event the Trust Preferred Securities issued pursuant to the Indenture
are repaid in full, the provisions of the paragraph (1) above will be
automatically incorporated into Indenture 2 and Indenture 3. The Company agrees
to execute the Supplemental Indentures evidencing the agreements set forth
herein within thirty (30) days of the date hereof and to pay all reasonable
attorneys’ fees and disbursements incurred by Taberna in connection with the
execution of the proposed Supplemental Indentures. The parties hereto agree to
cooperate in good faith in the completion of the Supplemental Indentures and
that time is of the essence;
The execution of this Letter Agreement shall not modify or amend any obligations
of the Company under the Indenture (and related documents) except as
specifically provided herein.
Except as otherwise provided herein, this waiver shall not extend to any default
under Section 10.6(d) of the Indenture occurring after the execution of the
Supplemental Indentures, or to any default under any other provision of the
Indenture, and this notice is given to you by Taberna without waiving, without
prejudice to and expressly reserving all other rights and remedies available to
Taberna now or hereafter existing at law, in equity or otherwise.
We appreciate your attention to this matter. Should you have any questions
regarding the foregoing, please do not hesitate to contact Raphael Licht, Chief
Legal Officer, and Chief Administrative Officer of RAIT Financial Trust, at
(215) 243-9033.

            Very truly yours,

TABERNA PREFERRED FUNDING III, LTD.

By: TABERNA CAPITAL MANAGEMENT,
           LLC, as Collateral Manager
      By:   /s/ Raphael Licht       Name:  Raphael Licht      Title:  Secretary 
   

 



--------------------------------------------------------------------------------



 



            TABERNA PREFERRED FUNDING V, LTD.

By: TABERNA CAPITAL MANAGEMENT,
           LLC, as Collateral Manager
      By:   /s/ Raphael Licht     Name:   Raphael Licht      Title:   Secretary 
   

            TABERNA PREFERRED FUNDING VII, LTD.

By: TABERNA CAPITAL MANAGEMENT,
          LLC, as Collateral Manager
      By:   /s/ Raphael Licht     Name:   Raphael Licht      Title:   Secretary 
   

            TABERNA PREFERRED FUNDING VIII, LTD.

By: TABERNA CAPITAL MANAGEMENT,
          LLC, as Collateral Manager
      By:   /s/ Raphael Licht     Name:   Raphael Licht      Title:   Secretary 
   

            TABERNA PREFERRED FUNDING IX, LTD.

By: TABERNA CAPITAL MANAGEMENT,
          LLC, as Collateral Manager
      By:   /s/ Raphael Licht     Name:   Raphael Licht      Title:   Secretary 
   

 



--------------------------------------------------------------------------------



 



          ACCEPTED AND AGREED TO BY:

DEERFIELD CAPITAL LLC
      By:   /s/ Jonathan W. Trutter     Name:     Jonathan W. Trutter    
Title:     Chief Executive Officer    

          DEERFIELD CAPITAL CORP.

      By:   /s/ Jonathan W. Trutter     Name:     Jonathan W. Trutter   Title:  
  Chief Executive Officer    

 
